Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 15 through page 6, line 16, filed 28 September 2022, with respect to the rejections of claim 1-7 under 35 U.S.C 102(a)(1), and with respect to the rejection of claims 8-10 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Response to Amendment
	This is in response to the Amendment filed 28 September 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by CN 106159350 (hereafter CN ‘350) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over CN 106159350 (hereafter CN ‘350) as applied to claim 1 above, and further in view of Kohno et al. (US 9,461,296) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over CN 106159350 (hereafter CN ‘350) as applied to claim 7 above, and further in view of Li (US 20200280025) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106159350 (hereafter CN ‘350) in view of Kohno et al. (US 9,461,296).
Claim 1:	CN ‘350 in Figures 1 and 2 disclose a button-type lithium ion battery (paragraph [0002]), comprising: 
a shell (bottom cup 2 and top cover 3) internally provided with a cavity (hollow cylindrical auxiliary device 9)(paragraph [0010], line 76-77)); 
a winding core (cylindrical battery core 4)(paragraph [0010], line 76) arranged in the cavity (9); 
a center uptight provided with an opening at at least one end of the center upright (see Figure 1 (reproduced below);
 
    PNG
    media_image1.png
    416
    744
    media_image1.png
    Greyscale

a pole (1a) arranged on the shell (top cover 3)), one end of the pole extending to an inside of the opening (of hollow cylindrical auxiliary device 9) and another end extending to an outside of the shell (top cover 3); 
tabs (11, in Figure 2) which are connected with the winding core (4), the tabs extending to the opening (of hollow cylindrical auxiliary device 9) and being electrically connected with the pole (1a);
wherein the shell (top cover 3 and bottom cup 2) comprises a pedestal (bottom cup 2) and a cover body (top cover 3), mutually cooperated to form the cavity (9)(as shown in Figures 2 and 3, the shell comprises a top cover assembly and bottom cup 2, and bottom cup 2 opening is provided with top cover 3, and the op cover assembly is fixed with the cup; thus the pedestal and cover body mutually cooperate for form a cavity); 
the pole (1a) is arranged on the cover body (to cover 3); 
a liquid injection port (8) and a through hole used for installing the pole (1b), formed on the cover body (Note: The recitation “by punching” has been construed as a product by process limitation where the product produced by the process is an injection h does not disclose that the liquid injection port and the through hole are formed on the cover body by punching; and, 
the tab comprise a positive tab welded on the shell through laser welding or ultrasonic welding, and a negative tab welded on the pole through laser welding or ultrasonic welding or resistance welding (CN ‘350 discloses leading out a positive tab and a negative tab from the winding core (1); the positive tab being welded on the shell (4) through laser welding; the negative tab being welded on the pole (3) through laser welding (paragraphs [0019]-[0020], [0048]-[0049], and [0012], lines 100-103) (paragraph [0028], lines 224-224 discloses welding the top cover and bottom by non-mechanical means (laser welding technology); welding of the taps anticipates laser welding technology).
CN ‘350 discloses the shell (top cover 3 and bottom cup 2) further comprises a cover body (top cover 3), and a liquid injection port (8) and a through hole used for installing the pole (1b), but does not disclose that the liquid injection port and the through hole are formed on the cover body by punching.
Kohno et al. in Figure 4 discloses a battery cover (3) comprising a liquid injection port (20) and a through hole formed on the cover body (3) by punching (col. 9: 1-4 discloses press-worked). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of CN ‘350 with the punching step of Kohno et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery cover that would have provided a filling port, from which a battery casing is filled with an electrolyte, and thereafter sealed off with a filler plug (col. 5: 7-10).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein CN ‘350 further discloses an upper insulating sheet (5) and a lower insulating sheet (6), which are respectively attached to the upper bottom surface and the lower bottom surface of the winding core (4).
Claim 4:	The rejection of claim 4 is as set forth above in clafim1 wherein CN ‘350 further discloses that the cover body (top cover 3) is provided with a liquid injection port (7) and a seal (chalk ball) which is capable of sealing the liquid injection port (7)(paragraph [0015]).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein CN ‘350 discloses that the material of the shell (bottom cup 2 and top cover 4) is aluminum (paragraph [0012], lines 96-97).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein CN ‘350 further discloses a method for fabricating a button-type lithium ion battery (paragraphs [0016]-[0022]), comprising the following steps: 
A.	 fabricating a winding core (4) whose center is provided with a round hole (i.e. the auxiliary device is placed in the core), a center uptight whose at least one end is provided with an opening a pole (1a) and a shell (bottom case 3 and top cover 2) which is internally provided with a cavity (43)(paragraph [0018]-[0019], and [0014]); 
B.	 inserting the center uptight (2) into the round hole (11) (paragraph [0018] discloses then the column-shaped auxiliary device is placed in the winding core); 
C.	 leading out a positive tab and a negative tab from the winding core (1); the positive tab being welded on the shell (4) through laser welding; the negative tab being welded on the pole (3) through laser welding (paragraphs [0019]-[0020], [0048]-[0049], and [0012], lines 100-103) (paragraph [0028], lines 224-224 discloses welding the top cover and bottom by non-mechanical means (laser welding technology); welding of the taps anticipates laser welding technology;
D.	 putting the winding core (4) in the cavity (9) of the shell (bottom cup 2)(paragraph [0019] discloses put the whole cell into the bottom cup; 
E.	 embedding the pole (1a) and a part of negative tab (11) into the opening of the center upright (see Figure 2); and 
F.	 sealing (via welding) the cavity (9) of the shell (paragraph [0022]).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106159350 (hereafter CN ‘350) in view of Kohno et al. (US 9,461,296) as applied to claims 1 and 7 above, and further in view of Kohno et al. (US 9,461,296).
CN ‘350 and Kohno et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	The CN ‘350 combination does not disclose that the pole is embedded into the through hole, and sealant is injected between an outer wall surface of the pole and an inner wall surface of the through hole. 
Kohno et al. in Figure 4 further discloses pole (4) is embedded into a through hole, and sealant (13) is injected between the outer wall surface of the pole (4) and the inner wall surface of the through hole (col. 4: 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of CN ‘350 by incorporating the sealing step of Kohno et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating material that would have electrically insulated the outer wall surface of the pole from the inner wall surface of the through hole, maintained a stable airtight sealing effect over an extended period of time (col. 11: 60-67), and suppressed degradation of the battery (col. 11: 45-52).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106159350 (hereafter CN ‘350) in view of Kohno et al. (US 9,461,296) as applied to claims 1 and 7 above, and further in view of Li (US 20200280025)
CN ‘350 and Kohno et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 8:	CN ‘350 discloses a shell comprising a pedestal, but does not disclose that the pedestal is shaped by stretching, and the cavity accommodating the winding core is formed.
Li in Figures 1-6 disclose a pedestal formed by stretch, and a cavity that would obviously accommodate a winding core is formed (paragraph [0028] discloses molded by stamp-stretching). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the CN ‘350 combination by incorporating the stretching method of Li.
One having ordinary skill in the art would have been motivated to make the modification to provide an aluminum case wherein at least one of an inner surface and an outer surface of the aluminum case after being molded would have provided an insulating layer, reduced metal dust, improved battery safety, and reduced subsequent production cost of the battery (paragraph [0003]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729